MEMORANDUM **
Rowland Pugh, a California state prisoner, appeals pro se the district court’s judgment sua sponte dismissing his civil rights action and denying his motion for reconsideration in his action alleging that prison officials interfered with his mail and refused to process a grievance because it was untimely. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We affirm.
Because Pugh failed to allege that the prison’s failure to mail his letter to the American Civil Liberties Union or its rejection of his grievance as untimely caused actual injury, the district court properly dismissed these claims. See Lewis v. Casey, 518 U.S. 343, 351, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.